Citation Nr: 1013724	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-37 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), a generalized anxiety disorder, and panic 
attacks.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension, on appeal from an initial grant of service 
connection.

3.  Entitlement to a compensable evaluation for headaches, 
prior to March 21, 2009, on appeal from an initial grant of 
service connection.

4.  Entitlement to an evaluation in excess of 10 percent for 
headaches, after March 20, 2009, on appeal from an initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from February 1978 to 
October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of December 2005, October 2007, 
and January 2009 by the Roanoke, Virginia, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The first 
action denied entitlement to service connection for 
hypertension, headaches, panic attacks, and a generalized 
anxiety disorder.  Following additional action by the RO, 
service connection was granted for headaches and hypertension 
in the October 2007 decision.  A noncompensable rating was 
assigned for the headache disorder and a 10 percent rating 
was assigned for hypertension.  The appellant has appealed 
the ratings that have been assigned.  The third action, that 
of January 2009, denied entitlement to service connection for 
PTSD.  

It is noted that in April 2009, a 10 percent disability 
rating was assigned for the appellant's headache disorder, 
effective March 21, 2009.  Thus, this now bifurcated issue 
remains before the Board.

In December 2009, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
that hearing has been included in the claims folder for 
review.  At the hearing, the Board has recharacterized the 
psychiatric issues on appeal in light of Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (holding that the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the claims file, the Board finds 
that additional evidentiary development is necessary prior to 
the adjudication of this appeal.  

The appellant seeks service connection for a psychiatric 
disorder, to include PTSD, a generalized anxiety disorder, 
and/or panic attacks be granted.  He asserts, both in the 
documents he has submitted to the VA and in the testimony 
provided to the Board, that he now suffers from a psychiatric 
disorder that he believes either began in or was caused by 
his Marine Corps service.

The appellant's PTSD differs from other PTSD claims in that 
the claimed stressors involve physical assault along with 
mental degradation.  In Patton v. West, 12 Vet. App. 272, 278 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) pointed out that there are special evidentiary 
procedures for PTSD claims based on personal assault 
contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 
5.14c (February 20, 1996), and former M21-1, Part III, para. 
7.46(c)(2) (October 11, 1995).  In personal assault cases, 
more particularized requirements are established regarding 
the development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:  If a PTSD claim 
is based on in-service personal assault, evidence from 
sources other than the appellant's service records may 
corroborate the appellant's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the appellant's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2009).

In this case, however, it is unclear from a review of the 
record whether the appellant has been informed of the PTSD 
assault requirements, and thus, the case will be remanded to 
the RO/AMC for such development.  Moreover, the claim will be 
remanded so that additional information concerning the 
alleged assault may be obtained from the appellant and so 
that the information obtained by the appellant can be 
forwarded to the proper Department of Defense agency for 
possible verification of the appellant's story. 

Also, a review of the appellant's service medical treatment 
records indicates that when the appellant was in the US 
Marine Corps, he sought treatment for "tension."  Shortly 
thereafter, he was discharged from the service.  The post-
service records indicate that since that time, the appellant 
has claimed that he suffers from panic attacks, anxiousness, 
and PTSD.  The post-service medical records indicate that he 
has actually been diagnosed with a psychiatric disorder and 
he has received some type of treatment for said condition.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  
However, merely filing a claim for benefits is not enough to 
necessitate a medical examination.  VA's duty to provide a 
medical examination is not triggered unless the record 
contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifested during an applicable presumptive period, and an 
indication that the disability or persistent or recurring 
symptoms of a disability may be associated with service or a 
service connected disability.  See 38 U.S.C.A. § 5103A (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, 
the service treatment records suggest that the appellant may 
have been experiencing a symptom or manifestation of a 
psychiatric disorder.  The recent medical records show that 
he has received treatment for an acquired psychiatric 
disorder.  Although a qualified medical examiner has not 
etiologically linked the two incidents, it may well be that 
there is an association or link between the two.  The Board 
therefore concludes that such a fact pattern is enough to 
trigger the Board's duty to conduct a medical examination 
under the McLendon criteria.

Additionally, a review of the record indicates that the 
appellant has obtained treatment for his hypertension, 
psychiatric disorder, and migraines from private medical care 
providers.  Yet, it does not appear that these records have 
been requested, obtained, or included in the claims folder.  
These records have relevance in that they may show recent 
treatment the appellant has received for the disabilities 
that are now on appeal.  Not only would those records add 
credence the appellant's assertions concerning each of the 
conditions, but they may also provide a clearer picture of 
the severity of each of the conditions.  As such, the claim 
will also be remanded so that these documents may be obtained 
and included in the claims folder for review.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Also, it the opinion of the Board that thorough and 
contemporaneous medical examinations which takes into account 
the records of prior medical treatment (for his headaches and 
hypertension) should be accomplished so that the disability 
evaluation will be a fully informed one in regards to the 
appellant's claim.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Thus, the claim is remanded for the purpose of obtaining 
additional medical information that will reduce the confusion 
produced by the appellant's statements and the limited 
medical records, and will provide findings that will allow 
for a decision to be made as to whether an increased ratings 
should be granted.

Finally, in light of the Veteran's testimony as to the impact 
of his headaches on his employment, the Board finds that the 
RO must consider whether the Veteran's case should be 
forwarded to the Under Secretary for Benefits, or the 
Director of the Compensation and Pension Service, for 
consideration of the assignment of an extraschedular rating.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
and inform him that, in conjunction with 
his PTSD physical assault claim, he may 
submit alternative forms of evidence, 
that is, evidence other than service 
records, to corroborate his account of an 
in-service assault, and suggest potential 
sources for such evidence.  The letter 
should also notify him that, 
alternatively, evidence of behavioral 
changes following the alleged in-service 
assault may constitute "credible 
supporting evidence of the stressor" 
pursuant to 38 C.F.R. § 3.304(f)(3) 
(2009).  A copy of the correspondence 
should be included in the claims folder 
for review.  

2.  The RO should request that the 
appellant provide a comprehensive written 
statement concerning his barracks assault 
at Marine Corps Base Parris Island by a 
Sergeant Frost.  The appellant should be 
advised that this information is vitally 
necessary to obtain supportive evidence 
on the stressful events and he must be 
asked to be as specific as possible.  The 
RO should provide to the appellant copies 
of the appellant's previous statement so 
that the appellant can use those 
documents to refresh his memories and 
also add any additional information that 
he may have forgotten in those documents.  
He should be informed that, without such 
details, an adequate search for verifying 
information cannot be conducted.  He 
should be further advised that a failure 
to respond may result in an adverse 
action against his claim.  The RO should 
note in the record the responses provided 
by the appellant.

3.  Upon receipt of the above answers, 
the RO should send those answers, along 
with the other statements made by the 
appellant, to the National Personnel 
Records Center (NPRC), if appropriate, 
and Headquarters Marine Corps.  The RO 
should ask each of the units whether they 
can confirm the presence of the 
appellant, whether his drill instructor 
or sergeant instructor was a Sergeant 
Frost, and any event he comments thereon.  
The Headquarters Marine Corps should be 
asked whether Sergeant Frost was relieved 
of his duties, disciplined, or 
transferred, while the appellant was in 
attendance.  If the NPRC and/or 
Headquarters Marine Corps is/are unable 
to provide specific detail concerning the 
appellant's claimed stressors because of 
national security, the NPRC and/or 
Headquarters Marine Corps should be asked 
if it is able to confirm the stressors in 
a general, nonsecurity-breaking manner.

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  The RO must specifically 
render a finding as to whether the record 
establishes the existence of a stressor 
or stressors.  Moreover, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  The RO should contact the appellant 
and ask that he identify all sources of 
medical treatment received since service 
to the present for his headaches, 
hypertension, and mental disability, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  The record indicates 
that the appellant has been seeing a 
private doctor for treatment of his 
migraines and hypertension.  Moreover, 
during the appellant's hearing, he stated 
that he was receiving treatment from a 
psychiatrist and a psychologist.  Copies 
of the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
Any response received should be 
memorialized in the appellant's claims 
folder.

All records obtained should be added to 
the claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  See 38 
C.F.R. § 3.159 (2009).

6.  The RO should then arrange for a 
psychiatric examination of the appellant.  
The claims folder should be made 
available and reviewed by the examiner.  
The examiner should diagnose all 
psychiatric disabilities found to be 
present.  In doing so, the examiner must 
rule in or exclude a diagnosis of PTSD.  

After reviewing the file and examining 
the appellant, the examiner should render 
an opinion as to whether it is at least 
as likely as not that any found 
psychiatric disability is related to or 
was caused by or aggravated by the 
appellant's service.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disorder, such testing or examination is 
to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

7.  The appellant should be scheduled for 
a cardiology examination at a VA facility 
located near the appellant's residence.  
The purpose of the examination is to 
evaluate the severity and scope of the 
appellant's hypertension.  The examiner 
should be provided a copy of this remand 
together with the appellant's entire 
claims folder, and the examiner is asked 
to indicate whether he or she has 
reviewed the claims folder.  All 
appropriate tests should be conducted.  
If the appellant's disability is most 
appropriately characterized for rating 
purposes as a sustained ventricular 
arrhythmia or atrioventricular block (as 
it currently is), METs testing, and an 
electrocardiogram, echocardiogram, or x-
ray, should be done.  If a laboratory 
determination of METs by exercise testing 
can not be done for medical reasons, an 
estimate of the level of METs at which 
dyspnea, fatigue, angina, dizziness or 
syncope develops must be provided 
expressed in METs.  The examiner should 
also state whether there is evidence of 
cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or x-
ray.  If indicated, and unless it would 
be medically unadvisable, the examiner 
should also determine the level of left 
ventricular ejection fraction.  

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

8.  The RO should schedule the appellant 
for an appropriate VA examination to 
determine the nature, severity and 
frequency of his headaches.  The claims 
folder should be made available and 
reviewed by the examiner.  The examiner 
should specifically note and identify all 
symptoms and manifestations produced by 
the appellant's headaches, i.e., 
severity, amount of headaches per month, 
the type of medication used for 
treatment, etcetera.  

A complete rationale for any opinion 
expressed should be included in the 
review.  All findings and conclusions 
should be set forth in a legible report.

9.  Thereafter, the RO should 
readjudicate the issues on appeal.  In 
doing so, the RO must specifically 
consider whether the Veteran's case 
should be forwarded to the Under 
Secretary for Benefits, or the Director 
of the Compensation and Pension Service, 
for consideration of the assignment of an 
extraschedular rating for his headache 
disorder.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

